Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 6-20 are pending, and are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION - the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


i) Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claim 10 reads: “... wherein determining the transition sequence includes: assign a random duration for the first transition sequence, divide the first snapshot and the second snapshot into segments based on the random duration for the first transition sequence, and display the equal segments as part of the first transition sequence for the random duration on the display”.
There is no description in specification regarding assigning a duration for a transition sequence based on random duration and then dividing snapshots into segments based on the random duration for a transition sequence, and display the equal segments as part of the first transition sequence for the random duration on the display.
The specification mentions “random” only in two places as below:
The duration of the transition effect may be configured by the layer engine as disclosed herein. For example, the layer engine may assign the duration of the transition effect at random or based on the content [paragraph 0009].
In another embodiment, the computing device 102 may select a transition sequence at random from the transition effects 118 [paragraph 0028].
Claim 17 reads: “... wherein determining the transition sequence includes: assign a duration for the first transition sequence based on the first content and the second content, and divide the first snapshot and the second snapshot into equal segments based on a random duration for the first transition sequence; …”.
The claim language is contradictory.

The specification mentions “random” only in two places as below:
The duration of the transition effect may be configured by the layer engine as disclosed herein. For example, the layer engine may assign the duration of the transition effect at random or based on the content [paragraph 0009].
In another embodiment, the computing device 102 may select a transition sequence at random from the transition effects 118 [paragraph 0028].
Claims 11-16, 18-20 inherit the same deficiency since they depend on the rejected base claim.
ii) Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 10: There is insufficient antecedent basis for “the equal segment” in the last limitation of the claim.
Claim 17: It recites “a random duration” in the limitation of “divide the first snapshot and the second snapshot into equal segments based on a random duration for the first transition sequence”. It is unclear whether “a random duration” refers back to the “duration” in preceding limitation of “assigning a duration for the first transition …”.
Claims 11-16, 18-20 inherit the same deficiency since they depend on the rejected base claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6-8 are rejected under 35 U.S.C. § 103 as being un-patentable over by U.S. Patent Application Number 2014/0380364 attributed to Paul Jensen (hereafter referred to as Jensen) and U.S. Patent Application Number 2016/0012487 attributed to Brigitte BASTALDO-TSAMPALIS et al. (hereafter referred to as BASTALDO-TSAMPALIS) and U.S. Patent Application Number 2013/0132605 attributed to Kocks et al. (hereafter referred to as Kocks).
Regarding claim 1: Jenson discloses a method for transitioning from a first content to a second content on each of a plurality of panels of a display, the method comprising: dividing the display into the plurality of panels [figure 1B, figure 2A]; receiving, at a computing device comprising a processor, a playlist for each of the plurality of panels, the playlist for each of the plurality of panels containing the first content and the second content to be displayed on a respective one of the plurality of panels [figure 2A, figure 2B; 0030, 0032]; determining, by the computing device, a transition sequence for transitioning from the first content to the second content for at least one of the panels, the transition sequence including replacing segments of the first 
Jenson does not disclose assigning, by a layer engine controlled by the computing device, a duration for the transition sequence based on the first content or the second content; and displaying, by the computing device, the transition sequence for the duration on the respective one of the plurality of panels of the display.
BASTALDO-TSAMPALIS discloses assigning, by a layer engine controlled by the computing device, a duration for the transition sequence based on the first content or the second content; and displaying, by the computing device, the transition sequence for the duration on the respective one of the plurality of panels of the display [0033, 0044].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS before him/her, before the effective filing date of the claimed invention to incorporate BASTALDO-TSAMPALIS’s disclosure of a duration for the transition sequence based on content into Jensen to have a content based transition. One of ordinary skill in the art would do so to meet the need of the user who wants content based transition. One of ordinary skill in the art would do so as a particular content might have higher display value.

Kocks discloses dividing the first content and the second content into equal segments based on duration for the transition sequence and displaying, by the computing device, the equal segments as part of the transition sequence for the duration [0023, 255 of figure 2].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and Kocks before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Kocks into Jensen and BASTALDO-TSAMPALIS because it will be very useful for making uploading, transferring, or easy distribution more effective.
Regarding claim 3: The method of claim 1, wherein each of the plurality of panels displays different content [Jensen: figure 1C].  
Regarding claim 6: The method of claim 1, wherein the first content is a static image and the second content is a video [Jensen: 0050].  
Regarding claim 7: The method of claim 6, wherein the video plays during the transaction sequence [Jensen: 0050, live video from the content or video clip preview].
Regarding claim 8: The method of claim 1, wherein the transition sequence includes resizing the first panel of the display [Jensen: 0119].
 Claim 9 is rejected under 35 U.S.C. § 103 as being un-patentable over Jensen and BASTALDO-TSAMPALIS and Kocks and U.S. Patent Application Publication . 
Regarding claim 9: Jensen discloses resizing at least the first panel from a first size to a second size [0051, 0119]. 
Neither Jensen nor BASTALDO-TSAMPALIS or Kocks discloses resizing at least the second content to the second size, wherein displaying the transition sequence includes displaying the transition sequence during a refresh operation in which the first panel transitions from the first size to the second size.
Silver discloses resizing at least the second content to the second size, wherein displaying the transition sequence includes displaying the transition sequence during a refresh operation in which the first panel transitions from the first size to the second size [figure 7E-F, paragraph 0098].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and Kocks an Silver before him/her, before the effective filing date of the claimed invention to incorporate Silver’s teaching of resizing and refreshing into Jensen and BASTALDO-TSAMPALIS and Kocks to accurately reflect the change being made. One of ordinary skill in the art would do so because refreshing is necessary to accommodate the change being made. One of ordinary skill in the art would do so because it is well-known in art.
Claims 10-15 are rejected under 35 U.S.C. § 103 as being un-patentable over Jensen and U.S. Patent Application Number 2003/0038884 attributed to Matsushita et al. (hereafter referred to as Matsushita) and Kocks and U.S. Patent Application Number 2010/0262618 attributed to Hedinsson et al. (hereafter referred to as Hedinsson).

Jenson does not disclose assigning a random duration for the first transition sequence, and display the first transition sequence for the random duration on the display.
Matsushita discloses assigning a random duration for the first transition sequence, and display the first transition sequence for the random duration on the display [0025, 0092 and 0164].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and Matsushita before him/her, before the effective filing date of the claimed invention to incorporate Matsushita’s teachings of assigning and displaying transition sequence for the random duration into Jensen to generate the effect of unpredictable motion. 

Neither Jensen nor Matsushita discloses divide the first snapshot and the second snapshot into segments based on for the first transition sequence, and display the equal segments as part of on the display.
Kocks discloses dividing the first content and the second content into segments based on duration for the transition sequence and display the equal segments as part of on the display [0023, 255 of figure 2].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and Matsushita and Kocks before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Kocks into Jensen and Matsushita because it will be very useful for uploading, transferring, or easy distribution.
Jensen discloses playlist [0030]. Neither Jensen or Matsushita or Kocks mentions a master playlist.
Hedinsson discloses a master playlist [0030].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and Matsushita and Kocks and Hedinsson before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Hedinsson into Jensen and Matsushita and Kocks to aid the user to have the playlists consolidated into one list. In addition, the concept of master list is widely known.

For claim 12: The system of claim 10, wherein the first content is a first static image, the second content is a first video, the third content is a second video, and the fourth content is a second static image [Jensen: 0050].  
For claim 13: The system of claim 12, wherein the instructions, when executed by the processor, further cause the processor to play the first video during the first transition sequence and the second video plays during the second transition [Jensen: 0050].  
For claim 14: The system of claim 10, wherein the instructions, when executed by the processor, further cause the processor to display the first transition at a different time than a second transition [Jensen: 0085].
For claim 15: The system of claim 10, wherein the first panel and the second panel have a different size or a different shape [Jensen: 0113; 0098]. 
Claim 16 is rejected under 35 U.S.C. § 103 as being un-patentable over Jensen and Matsushita and Kocks and Hedinsson and Silver.
For claim 16: Jensen discloses resizing the first panel from a first size to a second size [Jensen: 0051, 0119].
Neither Jensen nor Matsushita or Kocks or Hedinsson discloses resizing the second content to the second size, wherein displaying the first transition sequence 
Silver discloses resizing the second content to the second size, wherein displaying the first transition sequence includes displaying the first transition sequence during a refresh operation in which the first panel transitions from the first size to the second size [Silver: figure 7E-F, paragraph 0098]; the second panel from a third size to a fourth size; and resize the fourth content to the fourth size, wherein displaying the first transition sequence includes displaying the first transition sequence during the refresh operation in which the second panel transitions from the third size to the fourth size [figure 7E-F, paragraph 0098].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and Matsushita and Kocks and Hedinsson and Silver before him/her, before the effective filing date of the claimed invention to incorporate Silver’s teachings of resizing and refreshing into Jensen and Matsushita and Kocks and Hedinsson to accurately reflect the change being made.
One of ordinary skill in the art would do so because refreshing is necessary to accommodate the change being made. One of ordinary skill in the art would do so because it is well-known in art. 
Claims 17, 19-20 are rejected under 35 U.S.C. § 103 as being un-patentable over Jensen and BASTALDO-TSAMPALIS and Matsushita and Kocks and Hedinsson.
For claim 17: Jenson discloses a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to: divide the display into a first panel and a second panel, receive a playlist containing a first 
Jenson does not disclose assigning a duration for the first transition sequence based on the first content and the second content.
BASTALDO-TSAMPALIS discloses assigning a duration for the first transition sequence based on the first content and the second content [0032, transition depends on that the content of the display condition of the airline flight information and also the determined level of satisfaction of the content of the display condition of the coffee store coupon].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and before him/her, before the effective filing date of the claimed invention to incorporate BASTALDO-TSAMPALIS’s above mentioned teachings into Jensen to get content based transition. 

Neither Jensen nor BASTALDO-TSAMPALIS discloses dividing the first snapshot and the second snapshot into equal segments, and displaying the equal segments as part of on the display.
Kocks discloses dividing the first snapshot and the second snapshot into equal segments, and displaying the equal segments as part of the transition sequence on the display [0023, 255 of figure 2].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and Kocks before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Kocks into Jensen and BASTALDO-TSAMP ALES because it will be very useful for uploading, transferring, or easy distribution effectiveness.
Neither Jenson nor BASTALBDO-TSAMPALES or Kocks discloses dividing the first snapshot and the second snapshot into equal segments based on the random duration for the first transition sequence.
Matsushita discloses assigning a random duration for the first transition sequence [0025, 0092 and 0164].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and Kocks and Matsushita before him/her, before the effective filing date of the claimed invention to incorporate Matsushita's teachings into Jensen and BASTALDO-TSAMPALIS and 
Jensen discloses playlist [0030]. Neither Jensen or BASTALDO-TSAMPALIS or Matsushita or Kocks mentions a master playlist. 
Hedinsson discloses a master playlist [0030].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and Matsushita and Kocks and Hedinsson before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Hedinsson into Jensen and BASTALDO-TSAMPALIS and Matsushita and Kocks to aid the user to have the playlists consolidated into one list. In addition, the concept of master list is widely known.
For claim 19: The non-transitory computer readable medium of claim 17, wherein the instructions, when executed by the processor, further cause the processor to display the first transition sequence independently of displaying a second transition sequence [Jensen: figure 2A-B].
For claim 20: The non-transitory computer readable medium of claim 17, wherein the second content is a first video and the third content is a second video, and the instructions, when executed by the processor, further cause the processor to play the first video during the first transition sequence and the second video plays during the second transition [Jensen: 0083, 0110, 0048, figure 2A-B].
18 is rejected under 35 U.S.C. § 103 as being un-patentable over Jensen and BASTALDO-TSAMPALIS and Matsushita and Kocks and Hedinsson and Silver. 
For claim 18: The non-transitory computer readable medium of claim 17, wherein the instructions, when executed by the processor, further cause the processor to: resize the first panel from a first size to a second size [Jensen: 0051, 0119]; 
Neither Jensen nor BASTALDO-TSAMPALIS or Matsushita or Kocks or Hedinsson specifically mentions a refresh operation.
Silver discloses resize the second content to the second size, wherein displaying the first transition sequence includes displaying the first transition sequence during a refresh operation in which the first panel transitions from the first size to the second size; resize the second panel from a third size to a fourth size [Jensen: 0051, 0119. Silver: figure 7E-F, paragraph 0098]; and resize the fourth content to the fourth size, wherein displaying the first transition sequence includes displaying the first transition sequence during the refresh operation in which the second panel transitions from the third size to the fourth size [Jensen: 0051, 0119. Silver: figure 7E-F, paragraph 0098].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and Matsushita and Kocks and Hedinsson and Silver before him/her, before the effective filing date of the claimed invention to incorporate Silver’s teaching of resizing and refreshing into Jensen and BASTALDO-TSAMPALIS and Matsushita and Kocks and Hedinsson to accurately reflect the change being made.
.
Response to Arguments
Regarding the rejection of claims under 35 U.S.C. 112: The amendments do not cure the problem as described above.
Regarding the rejection of claims under 35 U.S.C. 103: There is no argument.
Regarding formal Telephonic Interview: The attorney of record can directly call the examiner at 5712721427 to set up a mutually convenient time.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is 571 272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Anita D. Chaudhuri/
Examiner, Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173